Title: Gabriel de Sartine to Benjamin Franklin: A Translation, 19 October 1778
From: Sartine, Antoine Raymond Jean Gualbert Gabriel de
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Marly, 19 October 1778
      
      I have received, gentlemen, the two letters that you did me the honor to write regarding Mr. Izard’s complaint about the goods captured on the ship, the Nile. In my letter of 7 October, I indicated that the government would intervene only in such cases where the laws were insufficient and that such an intervention would be unnecessary and uncalled for when the legislation was clear and precise. You ought to be, gentlemen, in a better position than anyone else to know the justice of this principle, and I have no doubt that you will run into circumstances where you will have solid grounds to invoke it. The ship, the Nile, and its cargo have been declared a good prize and to order a partial restitution and thereby take from the privateers property they have acquired— at least temporarily—would amount to having the govern­ment meddle with the law and introduce a dangerous precedent into the regulation of prizes established by His Majesty. The more you are persuaded that Mr. Izard’s request is in conformity with the Treaties, the more you must believe that his claim will be favorably received and the cost of addressing a petition to the Council is not great. It is true that it would have been possible to avoid this if Mr. Izard’s ownership had been proven before the initial judgment, because then it would have been only a question of verifying that ownership, which to me appears incontestable. But, as things stand now, I am sorry to say that he will be unable to avoid the indispensable formalities to which His Majesty has subjected his allies, as well as his own subjects.
      I have the honor to be with utmost consideration, gentlemen, your very humble and very obedient servant
      
       De Sartine
      
     